DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawing labelled 3/8 filed on 1/5/2021 (replacement sheet) do not have indication as figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
(1) Regarding claim 1:
Lines 15-16 recites “and the other modem is a non-concurrent operation mode”; the examiner suggests changing to “and the other mode is a non-concurrent operation mode”.
(2) Regarding claim 4:
Line 5 recites “the second operation mode for the first modem 1”; the examiner suggests changing to “the second operation mode for the first modem ”.
(3) Regarding claim 11:
Lines 14-15 recites “and the other modem is a non-concurrent operation mode”; the examiner suggests changing to “and the other mode is a non-concurrent operation mode”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are objected for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
an indication that the first modem is to be switched from the first frequency band to a third frequency band, wherein the first modem sends the indication to the arbitration apparatus after receiving a switching instruction from an access network device, the switching instruction instructing the first modem to switch from the first frequency band to the third frequency band; determining, by the arbitration apparatus, whether the third frequency band conflicts with a second frequency band, to obtain a determining result, wherein the second frequency is used by a second modem to perform a second communication service, wherein the first modem and the second modem are in a first operating mode; and performing, by the arbitration apparatus based on the determining result to maintain one of a concurrent operating mode or a non-concurrent operating mode; or to switch between a concurrent operating mode, and a non-concurrent operating mode.  Another closest prior art, Sung et al. (US 11,252,724 B2) discloses a dual SIM device that switching between a concurrent operating mode (NSA mode), and a non-concurrent operating mode (5G SA mode) based on the signal quality of the 5G network; but fails to disclose receiving, by an arbitration apparatus from a first modem performing a first communication service in a first frequency band, an indication that the first modem is to be switched from the first frequency band to a third frequency band, wherein the first modem sends the indication to the arbitration apparatus after receiving a switching instruction from an access network device, the switching instruction instructing the first modem to switch from the first frequency band to the third frequency band; determining, by the arbitration apparatus, whether the third frequency band conflicts with a second frequency band, to obtain a determining result, wherein the second frequency is used by a second modem to perform a second communication service, wherein the first modem and the second modem are in a first operating mode; and performing, by the arbitration apparatus based on the determining result to maintain one of a concurrent operating mode or a non-concurrent operating mode; or to switch between a concurrent operating mode, and a non-concurrent operating mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sung et al. (US 11,252,724 B2) discloses an electronic device for transmitting or receiving data in wireless communication system and method.
Sharma et al. (US 2014/0066120 A1) discloses an apparatus and method with routing logic for communications between multiple baseband modem and a universal integrated circuit.
Chakraborty (US 2019/0215783 A1) discloses a mobile terminal devices and methods in communication devices.
Ngai et al. (US 2016/0309407 A1) discloses a dynamic selection of a technology for cell broadcast reception in multi-SIM communication device.
Li (US 2021/0068069 A1) discloses a wireless communications apparatus and wireless communication method.

This application is in condition for allowance except for the following formal matters: 
Objection to claims 1-20.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/4/2022